EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest “executing, by the computer, a neural network on the recognition speech sample to generate a voiceprint of the recognition speech sample, the neural network being a portion of a triplet neural architecture trained using dual sets of positive speech samples and a cohort set of negative speech samples;
comparing, by the computer, the generated voiceprint with at least one stored voiceprint;
and performing, by the computer, a speaker recognition on the recognition speech sample based upon the comparison.”.
Regarding claim 8, the prior art does not teach or suggest “deploy a neural network on the recognition speech sample to generate a voiceprint of the recognition speech sample, the neural network being a portion of a triplet neural architecture trained using dual sets of positive speech samples and a cohort set of negative speech samples;
compare the generated voiceprint with at least one stored voiceprint; and
perform a speaker recognition on the recognition speech sample based upon the comparison.”.
Regarding claim 15, the prior art does not teach or suggest “feeding, by a computer, a first set of one or more positive speech samples attributed to a speaker to a first feed-forward neural network to generate a first embedding vector;
feeding, by the computer, a second set of one or more positive speech samples attributed to the speaker to a second feed-forward neural network to generate a second embedding vector;
feeding, by the computer, a cohort set of negative speech samples not attributed to the speaker to a third feed-forward neural network to generate a set of embedding vectors;
calculating, by the computer, a loss function based upon the first embedding vector, the second embedding vector, and set of embedding vectors; and
back-propagating, by the computer, the loss function to modify one or more connection weights in each of the first, second, and third feed-forward neural networks”.
The dependent claims further limit the independent claims and are likewise allowed.	The closest prior art of Ahmad teaches speaker recognition using neural networks (Section V), and uses a pattern matching algorithm to compare features from test phrases to trained neural network features (see fig. 1, Section III, and Section VI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW H BAKER/Primary Examiner, Art Unit 2655